Citation Nr: 0318114	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from June 1969 to July 1971, 
to include active duty in Vietnam form March 1970 to March 
1971.  The service personnel records do not show that he 
received any medals, decorations or citations evincing combat 
duty.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

There is some medical evidence of PTSD and the veteran had 
active duty in Vietnam.  However, the service records do not 
show that he engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994). 

The veteran describes several in-service stressors.  In 
August 2001 correspondence, he claimed that he was shelled 
during his first day in Vietnam at Ben Quz (sic).  During an 
April 2002 personal hearing at the RO, the veteran asserted 
that on his first day in Vietnam, at Bien Hoa, the 
installation was shelled by mortars and he recalled that, at 
that time, hootches and people were burned and he saw a dead 
body.  In May 2003 correspondence, the veteran contended that 
while in Vietnam, his compound was shelled and he had to 
patrol perimeters.  

During his April 2002 personal hearing, the veteran also 
provided a date for a second claimed stressor involving an 
attack in a truck in which he was a passenger.  He claims 
that the attack took place near Cam Ranh Bay and that it 
resulted in  burns covering most of his body.  He further 
asserts that he nearly drown and was almost shot down in a 
helicopter that rescued him during that time.  

While some of the veteran's statements are contradictory as 
to the location of the claimed shelling, and his service 
medical records do not corroborate that he incurred burns, 
the Board finds that additional development is needed, in 
light of the specificity of the reported date and the fact 
that his location at that time can be obtained from his 
service personnel records.  The Court of Appeals for Veterans 
Claims (Court) has addressed the issue of the degree of 
detail required to corroborate an appellant's participation 
in such events.  In a case where a veteran was stationed in 
Da Nang, the Court cautioned against narrowly construing 
corroborating evidence.  The Court held that the Board had 
erred in insisting that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process, and stated the Board had defined 
"corroboration" far too narrowly.  The Court found that unit 
records which reported rocket attacks at the Da Nang Air Base 
were independent evidence of stressful events and that 
evidence implied his personal exposure.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).  In a later case the Court again found 
that if there was verification of the veteran's location, 
records of events at that location implied the veteran's 
personal exposure to those events.  Pentecost v. Principi, 16 
Vet. App. 124, (2002).

The Board observes that no effort has been made to have the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) attempt to verify the veteran's reported 
stressors.  VA must assist a claimant unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  In view of the foregoing, the RO 
should attempt to verify the veteran's alleged stressors.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should forward the information 
provided by the veteran concerning the 
specific circumstances of the claimed 
stressors, and a copy of the service 
records documenting his assignments, to 
the USASCRUR for an attempt at 
verification of the claimed stressors.

2.  Thereafter, if the RO determines that 
the record establishes the occurrence of 
any claimed stressful event, the RO must 
specify which stressor or stressors the 
RO has determined are established by the 
record.  

3.  If and only if  the RO verifies a 
stressor or stressor, the veteran should 
be afforded a VA psychiatric  examination 
for the purpose of determining whether he 
currently has PTSD and, if so, whether it 
is linked to a verified in-service 
stressor.  The RO must furnish the 
examiner a complete and accurate account 
of the stressor or stressors determined 
to be established by the record.  The 
examiner is asked to determine whether a 
current diagnosis of PTSD is linked to a 
specific corroborated stressor event the 
veteran experienced in Vietnam pursuant 
to the diagnostic criteria set forth in 
the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
only the verified history detailed in the 
reports provided by USASCRUR and/or the 
RO may be relied upon.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examination report 
should reflect review of pertinent 
material in the claims file, including 
the service and historical records which 
describe the details of the stressful 
events found to have been established by 
the originating agency.  The examiner is 
asked to provide a rationale for any 
opinion expressed.  Any tests deemed 
necessary should be conducted.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the issue on appeal.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures in sections 3 and 4 of the Act, 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107, are fully complied 
with and satisfied, to include informing 
the veteran which portion of the 
information and evidence necessary to 
substantiate his claim is to be provided 
by which party and the one year time limit 
to submit such information and evidence.  
38 U.S.C. § 5103 (a)(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

5.  Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




